Citation Nr: 9913626	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-34 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	Attorney Richard A. LaPointe


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 1996 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD and 
assigned a 30 percent evaluation.  The veteran filed a 
request for reconsideration in February 1997, which the RO 
treated as a new claim for an increased evaluation.  The RO 
issued a rating decision in May 1997, which increased the 
evaluation from 30 percent to 50 percent disabling.  The 
veteran filed a notice of disagreement in response to the May 
6, 1997 notification letter in July 1997 and perfected his 
appeal by November 24, 1997, which was within one year of the 
original rating decision of December 1996, as well as the May 
1997 rating decision.  Thus, the Board finds the case to be 
in appellate status from the original rating decision of 
December 1996.  See AB v. Brown, 6Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected PTSD is currently 
manifested by chronic and serious symptoms to include, 
suicidal ideations with attempts, hallucinations, nightmares 
with violent acting out demonstrated, depression, insomnia, 
flashbacks, which on most recent examination were found to be 
of such severity and persistence, that there is severe 
impairment in the ability to obtain employment, with a Global 
Assessment of Functioning (GAF) of 50.  There is also a 
demonstrated inability to obtain or maintain employment.  



CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for the 
veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16(c), 4.129, 
4.130, Diagnostic Code 9411 (1995-1996), Diagnostic Code 9411 
(1996-1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background-Pertinent Legal Principles

The appellant's contentions regarding the severity of his 
disability constitute a plausible or well-grounded claim.  
Shipwash  v. Brown, 8 Vet.App. 218 (1995).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the VA to assist in the development 
of the appellant's claim has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1991).  Furthermore, he was not prejudiced by the RO's 
referring to his claim as an "increased rating" although 
the appeal has been developed from his claim to reopen a 
claim for service connection for PTSD filed in January 1996.  
Upon review of the procedural history, it is found that 
throughout the pendency of the appeal, based on evidence 
received as a result, the RO issued staged ratings for the 
disability, and in the statement of the case and supplemental 
statements of the case issued following the rating decision, 
the RO essentially discussed each portion of the staged 
ratings separately.  See Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).  

Factual Background

Service personnel records reveal that the veteran served in 
combat in Vietnam, and participated in the VN Counter 
Offensive Phase III, the TET counteroffensive and an unnamed 
campaign.  His specialty included light weapons infantry and 
he was assigned to the 25th infantry division as a rifleman 
and the 38th infantry Platoon Scout Dogs as an assistant 
squad leader.  Awards included the Vietnam Service Medal with 
two Bronze Stars; Vietnam Campaign Medal with Device and 
Bronze Star Medal.

Private medical records reveal that the veteran underwent a 
battery of psychological testing in June 1984 for PTSD 
symptoms.  In these questionnaires he endorsed a number of 
PTSD symptoms including flashbacks, avoidance behaviors, 
intrusive thoughts, startle response and sleep problems. 

In March 1985 he underwent a VA examination, which revealed a 
vocational history of the veteran having last worked in 
television repair and having been unemployed since March 
1981, when his business closed down.  There was also a 
history of legal trouble for embezzlement.  Socially, he was 
separated from his wife.  On examination he was noted to be 
fidgety, but with no indication of psychotic thinking.  He 
gave no history of hypervigilance, survival guilt, memory 
impairment, concentration problems, avoidance behavior or 
intensification of symptoms by exposure to reminders of 
Vietnam.  The diagnosis was anxiety reaction, and at the time 
the criteria for PTSD was not demonstrated.

In December 1985, the veteran was seen for a regular 
appointment in counseling with a recent history of reacting 
to a filmstrip by jumping up and hiding behind the 
television.  Upon further discussion, he described a history 
of nightmares and flashbacks to where he thought he was back 
in Vietnam.  He was assessed with probable PTSD and referred 
to psychiatric outpatient treatment for follow-up.

VA clinical records received in March 1996, included 
treatment received by the veteran from 1977 through 1996.  In 
January 1996, the veteran was seen for complaints of waking 
up at night and hearing guys screaming.  He also gave a 
history of firing a shotgun in the house one week earlier.  
The veteran provided a history of symptoms, including trouble 
sleeping, hearing voices and flashbacks starting back up a 
month earlier.  His thought processes were intact but affect 
was somewhat flat and he was not believed to be psychotic.  
The diagnostic impression was PTSD.

In February 1996, the veteran was treated following a second 
incident in which he fired a shotgun in his house the 
previous night.  The triage diagnosis was flashback.  His 
demeanor was described as pleasant and he denied any 
homicidal or suicidal ideation, but complained of hearing 
voices.  The diagnostic impression was PTSD.  

The report from an April 1996 VA examination noted complaints 
of anxiety attacks, flashbacks, insomnia and nightmares.  He 
gave a social and vocational history of having gotten married 
in 1969 and having taken a job at the post office.  He 
indicated that he had nightmares nightly, he acted "funny 
crazy" his wife began to fear him and the marriage only 
lasted three years.  He gave a history of being fired from 
the post office for mistakes.  Subsequently he gave a history 
of attempting to work in different jobs, including television 
repair, state job and electronics.  He had a common law wife 
and two children but had ongoing problems.  He indicated that 
he was told to drink a glass of wine a day for his heart, but 
started drinking a bottle a day.  He indicated that he had 
previously had good jobs, but this deteriorated to the point 
where he had nothing.  He was noted to be undergoing 
treatment in the Day Hospital.  Objective findings included 
clear well organized speech, with crying on and off as he 
talked.  He admitted suicidal thoughts and once took an 
overdose of Ibuprofen, which made him oversleep.  He gave a 
history of nightmares worsening to the point where he awake 
to find himself holding a shotgun, with a hole shot through 
the wall.  He indicated that he was unaware of shooting the 
gun, and this frightened him to the point of seeking 
psychiatric treatment.  He complained of hearing voices, 
explosions and guns firing.  The impression was PTSD with 
psychotic features.  

VA hospital notes from April 1996 indicated he was seen for 
PTSD screening with findings of intact thought process, flat 
affect, and not currently hearing voices.  He denied both 
suicidal and homicidal ideation.  His cognitive function was 
intact and his intelligence was average.  His GAF was 60/60.  
He complained of symptoms being aggravated by movies and 
histories of Vietnam.  He was attempting to obtain admission 
into a PTSD day program, but there were problems getting in.  
He did not return from a weekend pass and was given an 
irregular discharge.  In a May 1996 social work note the 
social worker interviewed the veteran's brother who related 
the veteran having a history of drug and alcohol abuse, but 
not recently.  His brother was concerned about the veteran's 
depression and related that he observed the veteran playing 
Russian Roulette a month ago.  He also related that one time 
he found the veteran had taken too many Motrin and had talked 
about "ending it."  

In August 1996, the veteran underwent a disability 
determination evaluation for Social Security benefits.  He 
complained of occasional panic attacks and hallucinations.  
He also had symptoms of depression, including sleep 
disturbance, crying spells and suicidal thoughts.  Daily 
activities were limited to taking medicine, with his 
household duties taken over by his son.  He did not 
socialize.  Intellectual functioning was in the below average 
range.  Cognitive function testing revealed difficulties.  
When asked to interpret proverbs; he did not understand the 
proverb about spilled milk, and when asked to name five 
famous people, he named four relatives and Jesus.  He was 
assessed with PTSD, acute, chronic, severe.  His judgment was 
viewed as limited, and it was felt he required assistance 
with funds.  He was awarded Social Security disability 
benefits in September 1996, based, in part, on a primary 
diagnosis of PTSD. 

In October 1996 the veteran was admitted to the PTSD day 
treatment program.  Treatment notes from this program 
revealed problems with anger, for which he underwent anger 
management group treatment.  Other problems included 
insomnia, nightmares said to occur five to six times a week, 
depression with suicidal threats and interpersonal conflicts, 
including failed marriages and conflicts with children.  
Regarding his nightmares, they were said to have increased in 
frequency and intensity, and the incident wherein he acted 
out a nightmare by shooting a shotgun was related.  A history 
of two suicide attempts within the year, with the pill 
overdose and the Russian Roulette, were given.  On mental 
status examination his demeanor was friendly, but guarded.  
On testing of memory, he thought the President was Clinton B. 
Johnson, the vice president was Richard Nixon and the 
president during the Vietnam War was Al Gore.  He also 
exhibited some difficulties with abstractions and 
similarities by stating that apples and oranges were similar 
in that they are both cold; that car and plane both go real 
fast and that a house and tent were similar because "you can 
paint them."  He complained of hallucinations of voices of 
Vietnamese, and had visual hallucinations until the past 
year.  The assessment rendered was that the veteran had 
chronic PTSD, which had had a great impact on his life.  He 
was noted to not have a steady job since 1981; increased 
symptoms of PTSD and two suicide attempts with a likelihood 
of future attempts if his symptoms do not improve.  He was 
noted to have very little family support and no other outside 
support, and was very suspicious of others.  He was believed 
to be acting out his nightmares, which could put him in real 
danger of hurting himself or others.  The diagnoses rendered 
was Axis I PTSD, Axis II rule out schizophrenia, paranoid vs. 
undifferentiated type and rule out bipolar II depressed type.  
His current GAF was 41 to 50 and past GAF was 31-40.  A 
discharge note from October 1996 indicated that the veteran 
was competent, but not currently employable.  

On the occasion of a February 1998 VA examination, it was 
reported that the veteran had worked mostly odd jobs after 
leaving the army and the longest period of employment was 
three and a half years at the post office, which he resigned 
from because he could not keep up the pace.  He listed 
several different medications that he was taking for PTSD, 
including Ativan, Propanolol, Clonopin, Doxepin, Diazepam and 
Lorcet.  He complained that the medications keep him too 
sedated to work.  He was observed sleeping in the waiting 
room prior to the examination, and fell asleep during the 
interview and the examiner had to awaken him.  He related 
that he feels the whole world is against him and that things 
speak to him in dreams.  He believed that the dead 
communicate with him, but was unable to explain how.  He 
complained of difficulty concentrating and staying focused.  
The veteran noted that his daily activity consisted of things 
like shopping, doing laundry and paying bills.  He expressed 
a desire to work around people but indicated that he is 
simply unable to.  

During the examination, the veteran was sent to the emergency 
room because his blood glucose was over 500, which was 
believed to possibly account for his appearing sedated and 
lethargic during the interview.  His attitude was pleasant 
and cooperative, and he attempted to answer all the 
examiner's questions.  He exhibited flat affect and blunted 
emotional response.  Thinking was goal directed and 
associations were tightly linked and ideas related.  He could 
express his thoughts and feelings without difficulty, 
although speech was slightly slurred at times.  His 
admissions that people talk to him in dreams was regarded as 
hallucinatory.  He admitted suicidal thoughts but no real 
plans.  He was oriented to time, place and person.  He stated 
that he brought in his medical records and bottles, but lost 
them.  He then began looking around the room for them, and 
was asked why he was looking for them in the examining room 
when he did not have the records with him when he entered the 
room.  He admitted having anxiety around crowds and becomes 
confused, to the point where he depends on his sister to take 
care of his medication and bills.  He was regarded as 
incapable of managing financial affairs because of 
forgetfulness.  The diagnosis rendered was PTSD, his GAF was 
50, with serious symptoms of suicidal ideation, inability to 
keep a job, no friends, socially isolated, unable to develop 
trust in others, and significant impairment in social and 
occupational functioning.  

VA treatment notes from 1998 reveal ongoing treatment for 
PTSD symptoms.  A July 1998 treatment note indicated that the 
veteran is unemployable secondary to PTSD symptoms.  A 
treatment note in September 1998 revealed that the veteran 
went to the emergency room the previous night after he was 
found sitting on his porch in his underwear and holding a 
gun.  Another treatment note in September 1998 he was noted 
to require more "drop in" visits and continued to have 
psychotic types of thoughts such as the devil telling him to 
hurt himself.  The September 1998 provider agreed with the 
treatment team that the veteran is occupationally and 
socially impaired due to PTSD, and not expected to return to 
work in the foreseeable future.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  Great emphasis is placed upon the full 
report of the examiner and descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  38 C.F.R. § 4.130. 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  

There are three methods by which a veteran can receive a 100 
percent disability rating for service-connected psychiatric 
disability.  First, a 100 percent schedular rating may be 
assigned under the applicable schedular rating criteria.  
Secondly, 38 C.F.R. § 4.16(c) provides that if the only 
compensable service-connected disability is a mental disorder 
rated 70 percent and it precludes substantially gainful 
employment, a 100 percent schedular rating is to be assigned.  
In effect, 38 C.F.R.
§ 4.16(c) precludes the assignment of a total rating based on 
individual unemployability under the objective criteria of 38 
C.F.R. § 4.17(a).  Thus, the third method is under 38 C.F.R. 
§ 4.16(b) which provides that when unable to secure or follow 
substantially gainful employment due to service-connected 
disability a total rating will be assigned and all cases of 
veterans who are unemployable from service-connected 
disability shall receive extraschedular consideration.  In 
other words, the assignment of a total rating on an 
extraschedular basis is for consideration.  Cathell v. Brown, 
8 Vet. App. 539, 542 (1996).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  The principle of social 
and industrial inadaptability as the basic criteria for 
rating disabilities for mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129.

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with others may be an index of 
emotional illness; however, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.  Two of the most important determinants of 
psychiatric disability are time lost from gainful work and a 
decrease in the work efficiency.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability.  
The record of the history and complaints are only preliminary 
to the examination report.  The report and the analysis of 
the symptomatology and full consideration of the whole 
history are the determining factors.  38 C.F.R. § 4.130.

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  Under the revised 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  38 C.F.R. § 
4.16(c) has also been removed from the revised regulations.

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, 
unless it has retroactive effect, a new law or VA regulation 
is not applicable to a claimant where it is less favorable, 
requiring VA adjudication of a claim under both the new and 
old versions to determine the extent to which each may be 
more favorable.  DeSousa v. Gober, 10 Vet App 461, 467 (1997) 
(citing Lasovick v. Brown, 6 Vet. App. 141, 151 (1994)).

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 100 percent evaluation is 
warranted for the following:  Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

A 50 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

A 30 percent rating percent evaluation is warranted for the 
following symptoms: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 100 
percent evaluation is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996). 

A 50 percent evaluation was warranted if the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.

A 30 percent evaluation was warranted if there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and where the 
initiative, flexibility, efficiency and reliability levels 
were so reduced by reason of psychoneurotic symptoms as to 
result in definite industrial impairment. 38 C.F.R. Part 4, 
Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993) the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability which is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c).

The Board notes here that the RO initially reviewed the 
veteran's claim under the "old" criteria and has also 
reviewed the veteran's claim under the provisions of the 
"new" diagnostic criteria as evidenced by the rating 
decision of March 1999 which confirmed and continued a 50 
percent evaluation for his PTSD disorder, rather than 
reducing it to 30 percent as proposed in April 1998.  

Upon review of the record, the Board finds that the record 
clearly shows the veteran's PTSD symptoms to have severely 
impaired his ability to establish and maintain effective or 
favorable relationships with people and that his 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The record clearly shows him to be 
severely impaired due to persistent symptoms, including sleep 
problems, flashbacks and nightmares, which apparently 
resulted in at least two episode of acting out by firing a 
gun in the house.  The record also shows a long history of 
hallucinations, irritability, persistent anger, anxiety and 
depression, with two suicide attempts.

Thus the veteran's symptoms would meet the criteria for 70 
percent under the "old" criteria, in addition to the "new" 
more favorable criteria.  Moreover, there is a long history 
of employment failure, with recent findings of 
unemployability due to PTSD by medical professionals in the 
October 1996 day program notes and the July 1998 treatment 
note. 

The veteran's demonstrated unemployability, due to his sole 
compensable service connected mental disability which meets 
the criteria for a 70 percent disability, warrants a 100 
percent rating under the provisions of  38 C.F.R. 
§ 4.16(c).

Inasmuch as the Board has granted a 100 percent evaluation 
for PTSD, the veteran's sole compensable disability, pursuant 
to the provisions of 38 C.F.R. § 4.16(c) (1996), the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disabilities is now 
moot.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 100 percent rating for 
the veteran's service-connected PTSD is granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

